EXHIBIT 10.19A

 

First amendment
to
Employment agreement

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), effective as of
March 3, 2014, is by and between Oxford Resources GP, LLC, a Delaware limited
liability company (“Company”), and Bradley W. Harris (“Executive”).

 

recitals:

 

A.     According to the terms of that certain Employment Agreement (the
“Employment Agreement”), dated March 29, 2013, by and between Company and
Executive, Executive is employed in an executive position with Company.

 

B.     Both Company and Executive desire to amend the Employment Agreement to
extend the term thereof by one (1) year so that the term will run until December
31, 2015;

 

C.     Accordingly, Company and Executive are entering into this Amendment for
such purpose.

 

agreement:

 

In consideration of the premises and the mutual covenants and agreements set
forth below, and for other good and valuable consideration not specified herein,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
that Paragraph 2.1 (Term) of the Employment Agreement shall be and hereby is
amended by replacing the date “December 31, 2014” where it appears therein with
the date “December 31, 2015.”

 

IN WITNESS WHEREOF, the parties have set their hands hereto as of the date first
above written.

 



Oxford Resources GP, LLC

    By:

 

 

/s/ Charles C. Ungurean

 

/s/ Bradley W. Harris 

Name:
Title:

   Charles C. Ungurean

President and Chief Executive Officer

  Name: Bradley W. Harris



 

 